UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4262


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

HUBERT DWAYNE MESSER,

                      Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:13-cr-00196-1)


Submitted:   May 25, 2016                     Decided:   July 25, 2016


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy J. LaFon, CICCARELLO, DEL GIUDICE & LAFON, Charleston,
West Virginia, for Appellant. Joshua Clarke Hanks, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Hubert      Dwayne     Messer    pled     guilty,    pursuant     to    a     plea

agreement, to conspiracy to distribute oxycodone, in violation of

21 U.S.C. § 846 (2012), and possession of stolen firearms, in

violation of 18 U.S.C. §§ 922(j), 924(a)(2).                  The district court

sentenced Messer to 60 months’ imprisonment, and he now appeals.

Appellate     counsel     has     filed    a   brief     pursuant    to     Anders v.

California, 386 U.S. 738 (1967), questioning whether the district

court erred in applying sentencing enhancements for possession of

a dangerous weapon pursuant to U.S. Sentencing Guidelines Manual

§ 2D1.1(b)(1) (2015) and maintaining a premises for the purpose of

distributing      illegal     drugs    pursuant      to    USSG    § 2D1.1(b)(12).

Messer   filed    a   pro    se    brief   arguing     that   plea     counsel      was

ineffective for failing to challenge the factual basis of the

guilty plea.      We affirm.

     “In    considering      a    sentencing    court’s     application       of    the

guidelines, we review legal conclusions de novo, and factual

findings for clear error.”           United States v. White, 771 F.3d 225,

235 (4th Cir. 2014) (internal alteration and quotation marks

omitted), cert. denied, 135 S. Ct. 1573 (2015).                   “Applying a clear

error standard, we ‘will not reverse a lower court's finding of

fact simply because we would have decided the case differently.’”

United States v. Manigan, 592 F.3d 621, 631 (4th Cir. 2010)

(quoting Easley v. Cromartie, 532 U.S. 234, 242 (2001)).                         “[W]e

                                           2
can find clear error only if, ‘on the entire evidence, we are left

with the definite and firm conviction that a mistake has been

committed.’”          Id. (quoting Easley, 532 U.S. at 242) (internal

brackets omitted).

     For   convictions        involving        the    trafficking      of   controlled

substances,       a    two-level     enhancement         is     warranted     when    an

individual    possessed       a    firearm.          USSG     § 2D1.1(b)(1).         This

enhancement applies “if the weapon was present unless it is clearly

improbable that the weapon was connected with the offense.”                          USSG

§ 2D1.1 cmt. n.11(A).         Although the burden initially falls on the

Government to establish possession of a weapon in connection with

drug trafficking, once it has done so, the burden shifts to the

defendant to establish that a connection between possession of the

firearm    and     the   trafficking       offense      is     clearly      improbable.

Manigan, 592 F.3d at 630 n.8.              “In assessing whether a defendant

possessed a firearm in connection with relevant drug activity, a

sentencing       court   is   entitled      to       consider    several      pertinent

factors,” such as “the type of firearm involved,” “the location or

proximity of a seized firearm,” and “the settled connection between

firearms and drug activities.”             Id. at 629.

     We conclude that the district court did not clearly err in

determining that the firearms were possessed in connection with

Messer’s drug trafficking.            Messer stipulated that he stored at

least   two   stolen      handguns    in       his    barn;     we   have    repeatedly

                                           3
recognized that handguns are “a tool of the drug trade,” and “a

drug trafficker is much more likely to utilize a handgun” than a

long gun in his trafficking activities.                Id.    Furthermore, both

the firearms and the drugs that Messer trafficked were stored in

the same barn and in close proximity to each other, supporting the

inference that the firearms were possessed in connection to that

trafficking.    See United States v. Harris, 128 F.3d 850, 852 (4th

Cir. 1997) (noting that we have previously “approved an enhancement

when the guns and drugs were located in the same home”).

     Turning to Messer’s next argument, a two-level enhancement is

warranted   under    § 2D1.1(b)(12)       when    an   individual     “knowingly

maintains a premises (i.e. a building, room, or enclosure) for the

purpose of manufacturing or distributing a controlled substance,

including storage of a controlled substance for the purpose of

distribution.”      USSG § 2D1.1 cmt. n.17.            The commentary to this

enhancement    clarifies   that   “[m]anufacturing           or   distributing   a

controlled substance need not be the sole purpose for which the

premises was maintained, but must be one of the defendant’s primary

or principal uses for the premises.”             Id.

     It is undisputed that Messer maintained his barn; the only

dispute is whether one of the barn’s primary purposes was drug

trafficking.     Messer argues that because the barn was primarily

used for the legitimate purpose of housing horses, its primary

purpose could not be drug trafficking.            We disagree.      The evidence

                                      4
establishes   that   Messer   stored   drugs,   proceeds    from   drug

trafficking, and firearms derived from drug trafficking in the

barn, and at least sometimes conducted his drug transactions in

the barn.     This evidence is sufficient to establish that the

premises were primarily used for drug trafficking.          See United

States v. Bell, 766 F.3d 634, 638 (6th Cir. 2014) (“Drug storage

on the property and transactions on the property will usually

suffice [to establish primary use.]”).

     Furthermore, although the barn was frequently used to house

and care for horses, a premises can have more than one primary

purpose.    See United States v. Sanchez, 710 F.3d 724, 729 (7th

Cir.) (noting that “the enhancement clearly contemplates that

premises can have more than one principal use. . . .       [T]he proper

inquiry is whether the drug transactions were a second primary use

of the premises or were instead merely a collateral use”), rev’d

on other grounds, 134 S. Ct. 146 (2013); United States v. Miller,

698 F.3d 699, 707 (8th Cir. 2012) (holding enhancement applies

“when a defendant uses the premises for the purpose of substantial

drug-trafficking activities, even if the premises was also her

family home at the times in question”).

     Turning to Messer’s pro se filing, his claim of ineffective

assistance of counsel is only cognizable on direct appeal if it

conclusively appears on the record that counsel was ineffective.

United States v. Galloway, 749 F.3d 238, 241 (4th Cir. 2014).        To

                                  5
succeed on a claim of ineffective assistance of counsel, Messer

must   show    that:   (1) “counsel’s     representation   fell    below   an

objective     standard   of   reasonableness”;   and   (2) “the    deficient

performance prejudiced the defense.”           Strickland v. Washington,

466 U.S. 668, 687-88 (1984).              The record does not establish

ineffective assistance of counsel.          Therefore, Messer’s claim is

not cognizable on direct appeal and it should be raised, if at

all, in a 28 U.S.C. § 2255 (2012) motion.

       Messer has also filed a pro se “motion for consideration/or

to remand for resentencing based on Amendment 782 and the Supreme

Court ruling in Johnson v. United States, 135 S. Ct. 2551 (2015).”

Because neither Amendment 782 nor the Supreme Court’s ruling in

Johnson affords Messer relief, we deny his motion.

       In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.              We

therefore affirm Messer’s convictions and sentence.               This court

requires that counsel inform Messer, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Messer requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.              Counsel’s

motion must state that a copy thereof was served on Messer.




                                      6
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                7